Exhibit 99.1 380 Sentry Parkway Blue Bell, PA 19422 PRESS RELEASE For Release:Immediate Contact:William E. Hitselberger (610) 397-5298 PMA Capital Reports Continued Improvement in Operating Results from Ongoing Operations Blue Bell, PA, February 19, 2009 PMA Capital Corporation (NASDAQ: PMACA) today reported the following financial results for the fourth quarter and full year 2008: Three months ended December 31, Year ended December 31, (in thousands, except per share data) 2008 2007 2008 2007 Operating income $ 3,566 $ 2,816 $ 21,537 $ 14,383 Realized gains (losses) after tax 168 368 (3,071 ) 366 Income from continuing operations 3,734 3,184 18,466 14,749 Loss from discontinued operations after tax (7,840 ) (40,746 ) (12,777 ) (57,277 ) Net income (loss) $ (4,106 ) $ (37,562 ) $ 5,689 $ (42,528 ) Diluted per share amounts: Operating income $ 0.11 $ 0.09 $ 0.67 $ 0.44 Realized gains (losses) after tax 0.01 0.01 (0.09 ) 0.01 Income from continuing operations 0.12 0.10 0.58 0.45 Loss from discontinued operations after tax (0.25 ) (1.27 ) (0.40 ) (1.76 ) Net income (loss) $ (0.13 ) $ (1.17 ) $ 0.18 $ (1.31 ) Vincent T. Donnelly, President and Chief Executive Officer commented, “PMA Capital ended the year with another quarter of profitable growth from its continuing operations.Despite the slowdown in the general economy, The PMA Insurance Group’s workers’ compensation business continued to see payroll growth in its customer base.We also continued to retain a significant percentage of our existing clients and increase new business production, while maintaining our underwriting standards.” Significant operating highlights at The PMA Insurance Group included: · Pre-tax operating income increased to $8.4 million in the quarter, compared to $7.6 million for the same period last year, and increased $8.7 million to $46.7 million for full year 2008; · Our renewal retention rate improved to 89% in the fourth quarter, compared to 86% in the prior year quarter, and remained strong at 87% for the full year period; · New business written, excluding fronting premiums, increased $12.6 million to $35.7 million in the fourth quarter and increased $20.9 million to $135.5 million for the full year 2008, compared to the same periods in 2007, due primarily to increases in larger account business; and · The combined ratio improved by 1.6 points to 100.0% for the quarter and by 2.2 points to 97.5% for full year 2008. Mr.
